DETAILED ACTION
CLAIMS 1, 3-11, AND 14-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
35 U.S.C.§112(b) or 35 U.S.C.§112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 14-16 
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 14
 recites the limitation “The communication device of claim 12 ….” There is insufficient antecedent basis for this limitation in the claim (Claim 12 has been canceled). In the interest of compact prosecution, and in light of the specification as it would be interpreted by a person having ordinary skill in the art before the effective filing date of the claimed invention, examiner will  substitute the following language: “The communication device of claim [[12]] 1 ….”
Claim(s) 15-16
 incorporate the deficiencies of rejected base claim(s) 14. Accordingly, claims 15-16 are likewise rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3-4, 7-8, and 10-18 
 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YAMADA, US 2019/0386846 Al, (“Yamada”).
Yamada was cited as prior art in the previous office action. As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 1,
 Yamada teaches a communication device for connection with a power source and a host device, the communication device comprising: (Fig. 15, elements 10 and 110; See also [0072] and Fig. 7, elements labeled LVDDA and HVDDA; See also [0076] and Fig. 7, element 10.) 
a device controller circuit (Fig. 7, elements 20 and 11 collectively) for data communication with the host device; (Fig. 7, element 90 Fig. 15, element 110;
 See also [0072] “[0072] FIG. 15 shows an example of application of the circuit device 10 of the present embodiment to an in-vehicle device. A main controller 110 is a host …” ; and 
[0075] “a level shifter may be provided between the physical layer circuit 12 and the processing circuit 20.The processing circuit 20 performs a packet repeat operation similar to a processing circuit of a USB hub.”; and
[0040])
one or more downstream ports for connecting one or more respective devices, different from the host device; (Fig. 15, elements 11 and 150; See also  “in the circuit device 10 of FIG. 15, the physical layer circuit 11 is provided on the downstream side, and a physical layer circuit 12 is also provided on the upstream side. The processing circuit 20 is provided between the physical layer circuit 11 and the physical layer circuit 12 ….”) and
 a converter circuit, (Fig. 7, elements 18, 50, and 60 collectively)
to provide a virtual device ground at least to the device controller circuit and to the one or more downstream ports to compensate a ground potential difference between the host device, the device controller circuit, and the one or more downstream ports of the communication device; ([0041] “By operating the physical layer circuit 11 based on the power supply voltage VSSA from the power supply line LVSSA separated from the ground line LGND, it is possible to prevent the GND shift from influencing the physical layer circuit 11, and it is possible to prevent the occurrence of problems caused by the GND shift.” Emphasis added. See also Fig. 7, element 60 “VSSA” – virtual ground giving the claim the BRI –)
wherein the converter circuit comprises a compensator and a sense input, (Fig. 7, element 60)  the sense input connected to the compensator, (Fig. 7, element 50 depicted as being connected to element 60) the sense input for connection to a ground potential of the host device (Fig. 7, element LGND, connected to elements 60 and 50) and the compensator to monitor the ground potential of the host device and to control the virtual device ground based on the monitored ground potential of the host device. ([0075] Note that in the circuit device 10 of FIG. 15, the physical layer circuit 11 is provided on the downstream side, and a physical layer circuit 12 is also provided on the upstream side. The processing circuit 20 is provided between the physical layer circuit 11 and the physical layer circuit 12. The circuit device 10 is coupled to the portable terminal device 150 through a first bus to which the physical layer circuit 11 is coupled, and is coupled to the main controller 110 through a second bus to which the physical layer circuit 12 is coupled. Note that the level shifter 18 as shown in FIG. 1 is provided between the physical layer circuit 11 and the processing circuit 20. Also, a level shifter may be provided between the physical layer circuit 12 and the processing circuit 20 … By adopting this sort of configuration, even when the cable length of the cable 130 is long, it is possible to realize a packet transmission/ receiving processing in which the influence of the GND shift is kept to a minimum.” Emphasis added. i.e. the ground shift at each of the upstream and downstream sides of the device are monitored and compensated for.) 
Regarding claims 3-4, 7-8, and 10-16, 
 Yamada teaches these claims according to the reasoning set forth in the previous office action.
Claim(s) 17 and 18
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1. Therefore claim(s) 17-18 is/are rejected under the same reasoning set forth above over Yamada.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-6, and 9
 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMADA, US 2019/0386846 Al, (“Yamada”) in view of Nikitin, US 2015/0022174 Al, (“Nikitin”).
Yamada and Nikitin were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claims 5-6, and 9,
 Yamada and Nikitin teach these claims according to the reasoning set forth in the previous office action.
Claim(s) 20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMADA, US 2019/0386846 Al, (“Yamada”) in view of HUNG et al., US 2015/0357902 Al, (“Hung”).

Regarding Claim 20,
 Yamada does not teach wherein the compensator is a digital 3P3Z compensator.  
Yamada goes on to teach that its measurement circuit and voltage generation circuits are used to compensate for a shift in ground as between the device and a connected device. (Yamada [0063]) 
Hung teaches wherein the compensator is a digital 3P3Z compensator.( [0047] “the feedback controlling module 130 is configured to receive a feedback signal VFB and generate the control signal CT according to the feedback signal VFB. In one embodiment, the feedback controlling module 130 may be realized by using a commonly used P controller, a PI controller, a 2p2z controller, a 3p3z controller, and/or a low-pass filter.” See also Fig. 1, elemets 100 and 130) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Hung with the teaching of Yamada as both references are directed to controlling power in circuitry. Moreover, Hung improves on Yamada’s teaching of a voltage generation circuit (Fig. 7, element 60 and [0063]) by teaching a voltage  converter that minimizes ripple in the output signal, thus improving stability in the system. (Hung [0025]) 
Response to Arguments
Applicant's arguments filed 5/12/2022 (“Remarks”) have been fully considered but they are not persuasive. Applicant argues that 
Yamada also fails to teach the following limitations of claims 1 and 17 as amended: 
a) one or more downstream ports each for connecting a device, different from the host device, wherein 
b) the converter circuit to provide a virtual device ground at least to the device controller circuit and to the one or more downstream ports to compensate a ground potential difference between the host device and the communication device; and wherein 
c) the converter circuit comprises a compensator and a sense input, the sense input connected to the compensator, the sense input for connection to a ground potential of the host device and the compensator to monitor the ground potential of the host device and to control the virtual device ground based on the monitored ground potential of the host device.
With respect to limitations a) and b) above, Applicant refers to the arguments, presented in Applicant’s response of April 6, 2022. With respect to limitation c) above, it is respectfully submitted that Yamada’s system is based on measuring ∆V, namely the voltage of the data bus DBS, by the measurement circuit 50, which is significantly different from the claimed invention.
Remarks at pp. 6-7. 
Examiner respectfully disagrees. 
As discussed above, Yamada teaches that its device is configured to provide both upstream and downstream ports. (Yamada Fig. 15 and [0075]).  At least one of Yamada’s upstream ports is connected to a host (Fig. 15, elements 12 and 110) and at least one downstream port is connected to a terminal device (Fig. 15, elements 11 and 150.). Yamada further teaches that its circuit compensates for a ground shift detected as between the attached host/device. ([0075]) 
With respect to the ∆V measured in Yamada, Examiner notes that Applicant’s claimed invention is directed to measuring a ground shift and compensating for that ground shift. Similarly, Yamada monitors a shift in the ground and compensates for it ([0075]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187                                                                                                                                                                                           
/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187